Allowance
Claims 1, 3, 6-10, 12, and 15 are allowed. 
The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not teach, either singly or in combination , A method of automating an assessment of quality of experlence (QoB) of a network; the method being performed by a computing device and comprising: receiving a first number of quality of service (QoS) metrics, wherein the first number of QoS metrics pertains to a QoS of the network at a first moment in time; receiving from a reference device subject to the QoE of the network, a first number of quality of experience (QoEj metrics, wherein the first number of QoE metrics pertains to the QoE of the network at a second moment in time, wherein a time difference between the first moment in time and the second moment in time is less than a time threshold; based on the received first number of QoS metrics and the received first number of QoE metrics, determining a mapping relationship from at least a subset of the received first number of QoS metrics to at least a subset of the received first number of QoE metrics, using a machine learning technique, wherein the determining the mapping relationship includes, selecting from ax leant the subset of the received first number of QoS metrics a training subset for learning the mapping relationship and a validation subset for evaluating the learned, mapping relationship, the selecting the validation subset including, determining a variance of at least one QoS metric of the received first  based on the determined variance, selecting QoS metrics from the at least one QoS metric as the validation subset, learning fee mapping relationship based on. the selected training subset, and evaluating the learned, .mapping relationship based on the selected validation, subset; receiving a. second number of QoS metrics, wherein the second number of QoS metrics pertains to the QoS of the network at a third moment in. time different from the first moment in time; and determining a predicted QoE of the network based on at least a subset of the received second number of QoS metrics and the mapping relationship, as recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D©AN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449